Citation Nr: 1426725	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for neurological residuals to the right upper extremity status post shell fragment wounds, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a muscle injury to the right upper extremity status post shell fragment wounds, currently rated as 40 percent disabling.

3.  Entitlement to an increased rating for residuals of a muscle injury to the right lower extremity status post shell fragment wounds, currently rated as 20 percent disabling.

4.  Entitlement to service connection for a left leg disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.

6.  Entitlement to service connection for an upper back disorder. 

7.  Entitlement to service connection for a blood condition, claimed as bluish patch on right hand. 

8.  Entitlement to service connection for bilateral varicose veins.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970, with service in Vietnam.  His awards and medals include the Purple Heart and Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the disability rating for neurological residuals to the right upper extremity status post shell fragment wounds from 10 to 20 percent disabling; increased the disability rating for residuals of a muscle injury to the right lower extremity status post shell fragment wounds from 10 to 20 percent disabling; denied an increased rating for residuals of a muscle injury to the right upper extremity status post shell fragment wounds; and denied service connection for a left leg disorder, bilateral ankle disorders, a upper back disorder, and a blood condition, to include varicose veins.

In June 2012, the Board granted a total disability rating based on individual unemployability (TDIU) from July 1, 2008, which was a full grant of the benefit sought on appeal, and remanded the remaining issues for further development.  

The issues of entitlement to service connection for a blood condition and varicose veins had previously been characterized by the Board as one issue.  However, given the different dispositions discussed below, for clarification purposes, the Board has now separated these issues as set forth on the front page of this decision.  

As noted in the Board's prior remand, the issues of entitlement to service connection for hypertension, hearing loss, tinnitus, and arteriosclerosis of the cardiac aorta were raised by the Veteran's representative in April 2012.  As such, these matters were referred to the agency of original jurisdiction (AOJ) for adjudication.  However, it appears that these matters still have not been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of additional VA treatment records dated to July 2012, which were considered in the January 2013 supplemental statement of the case, and a March 2014 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to increased ratings for neurological residuals to the right upper extremity status post shell fragment wounds, residuals of a muscle injury to the right upper extremity status post shell fragment wounds, and residuals of a muscle injury to the right lower extremity status post shell fragment wounds and entitlement to service connection for bilateral ankle disorder, upper back disorder, and bilateral varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran has a residual left hip scar due to shell fragment wound in service.

2.  During the pendency of the claim, with the exception of left leg varicose veins and a residual left hip scar due to shell fragment wound, the Veteran does not have a current diagnosis of a left leg disorder.  

3.  During the pendency of the claim, the Veteran does not have a current diagnosis of a blood condition, claimed as bluish patch on right hand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a residual left hip scar, status post shell fragment wound, have been met.  38 U.S.C.A.  §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2. The criteria for service connection for a left leg disorder other than left leg varicose veins and a residual left hip scar due to shell fragment wound have not been met.  38 U.S.C.A.  §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for a blood condition, claimed as bluish patch on right hand, have not been met.  38 U.S.C.A.  §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
      
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in February 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate his service connection claims on both a direct and secondary basis, and of the division of responsibilities between VA and a claimant in developing a claim.  The Board observes that it does not appear that the Veteran was provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's claims.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claims for service connection for a left leg disorder and a blood condition, any question as to the appropriate disability rating and effective date to be assigned is rendered moot.  Moreover, as service connection is awarded for a left hip scar associated with the Veteran's shell fragment wound, the AOJ will assign a disability rating and an effective date in accordance with the laws and regulations in effect, and the Veteran will have an opportunity to appeal with respect to the propriety of the assigned rating and effective date.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision with respect to the issues herein decided.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment, Social Security Administration (SSA) records, and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in July 2012 to provide etiological opinions with respect to the Veteran's claims for a left leg disorder and blood condition.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the June 2012  remand directives with respect to the issues herein decided.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the June 2012 Board remand directed the AOJ to request that the Veteran identify all outstanding treatment records and obtain additional VA treatment records dated from April 2009.  The AOJ was also directed to obtain any SSA records.  In a June 2012 letter, the AOJ requested the Veteran identify and submit authorization for any outstanding relevant treatment records, to which the Veteran did not respond.  Moreover, additional VA treatment records dated from April 2009 to July 2012 were associated with the Veteran's Virtual VA record.  As noted above, the Veteran's SSA records were also associated with the claims file.  The AOJ was also directed to schedule the Veteran for VA examinations to provide etiological opinion with respect to the Veteran's service connection claims.  As noted above, the Veteran was afforded VA examinations in July 2012 that are adequate for appellate review with respect to the issues decided herein.  Accordingly, the Board finds that there has been substantial compliance with the June 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, with respect to the issues of a left leg disorder and a blood disorder decided herein, the Veteran has not been diagnosed with one of the diseases enumerated at 38 C.F.R. § 3.309(a) and, therefore, presumptive service connection based on continuity of symptomatology is not warranted.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The record reflects that the Veteran is in receipt of the Purple Heart and Combat Infantryman Badge.  As such, the provisions of 38 U.S.C.A.  § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Stated in a more specific manner, a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Leg Disorder

The Veteran contends that he has a left leg disorder stemming from his in-service shrapnel wounds to multiple sites of the body.  He also claims that his left leg disorder was caused or aggravated by his service-connected disabilities.

Service treatment records are silent with respect to any injury or disabilities of the left leg.  After receiving numerous injuries due to shell fragment wounds during combat operations in Vietnam, the Veteran received treatment and underwent a Physical Evaluation Board (PEB).  The PEB found that the Veteran had reached the maximum benefits of hospital care at the present time and that he was unfit to return to duty.  The PEB is silent with respect to any problems pertaining to the left leg.  Even so, if the Veteran has alleged that an injury to the left leg occurred during his combat duty and such injuries are consistent with the circumstances, conditions or hardships of such service, his lay testimony alone is sufficient to establish an in-service injury.

Post-service treatment records reflect that the Veteran underwent a VA examination in April 1971, shortly after his discharge.  At that time, the Veteran did not report symptoms related to the left leg and there was no indication of a disorder of the left lower extremity.  The next submission in the claims file from the Veteran was dated  in August 2003.  At that time, the Veteran filed a claim for service connection for an unrelated disorder, but again was silent with respect to any problems of the left leg.  On September 2004 VA examination, the Veteran did not report symptoms related to his left lower extremity.  

Rather, the Veteran did not assert that he had a left leg disorder related to service until he filed his current claim in December 2005.  He underwent a VA muscle examination in August 2006 that indicated that he had a left hip scar.  The scar was located anteriorly and was 3 inches by 1/4 inch.  It was hypopigmented, well-healed and tender to the touch.  The examiner diagnosed a muscle injury to the left hip, but indicated that left lower leg strength was 5/5.  An August 2006 joint examination indicated that the Veteran reported a history of bilateral lower leg pain since 1969, but there was no shrapnel injury to the left leg.  No diagnosis with respect to the left leg was made.  Another August 2006 VA examination diagnosed varicose veins/spider veins of the lower legs. 

The Veteran was afforded another VA examination in January 2009 for purposes of evaluating his employability.  The examiner did not address any findings pertaining to a left leg disorder.  Despite noting numerous other residual scars from shell fragment wounds, there was no mention of a scar on the left hip.  

On remand, the Veteran was afforded a VA examination in July 2012.  The Veteran reported gradual onset of left lower leg pain 20 to 25 years ago.  There was no recalled history of direct trauma to the left lower leg or shrapnel wounds to the left lower leg.  The left anterior thigh had superficial shrapnel wound injury, with residual scar.  The left anterior thigh and scar were not symptomatic.  The diagnosis was chronic varicosed veins, left lower leg, diagnosed 20 to 25 years ago.  The examiner did not diagnose any other left leg disability.

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, the Board observes that two VA examiners have observed that the Veteran has a left hip residual scar from shrapnel injury.  The Veteran has been awarded service connection for multiple residual scars from status post shell fragment wounds and most recently assigned a 20 percent disability rating for these scars.  However, it does not appear that this scar was contemplated in this rating.  Although the most recent examiner indicated that the scar was asymptomatic, the August 2006 VA examiner observed that it was tender to the touch.  As such, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a residual left hip scar due to shell fragment wound is warranted.   

However, at the most recent VA examination, the examiner did not find any objective evidence of a left leg disorder besides varicosed veins, which is discussed further in the Remand section below.  Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against a finding that the Veteran currently has had a left leg disorder (besides varicose veins and a residual left hip scar due to shell fragment wound) at any point during the pendency of the claim.  Although the Veteran has reported left leg pain, service treatment records and post-service VA treatment records are silent with respect to any findings of a chronic left leg disorder.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Court recently issued a decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").

The Board further observes that that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When applying the case law discussed above, here, the Veteran is competent to describe symptoms pertaining to the left leg and to report a continuity of symptoms since service.  However, the Veteran has not demonstrated any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  However, all conditions are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  In the instant case, the question of whether the Veteran's left leg symptoms are related to his varicose veins, residual left hip scar due to shell fragment wound, or a separate left leg disorder is a question too complex to be addressed by other than expert evidence.  In this regard, after examining the Veteran, the July 2012 VA examiner clearly determined that the only disability of the left leg was varicose veins, which again is addressed in the Remand section below.  As such, the Board must find that any lay assertions that the Veteran has a chronic left leg disorder other than varicose veins and a residual left hip scar due to shell fragment wound are outweighed by the findings of the VA examiner.  

In conclusion, when resolving the benefit of the doubt in favor of the Veteran, service connection for a residual left hip scar is warranted.  However, the preponderance of the evidence is against service connection for a left leg disorder other than left leg varicose veins and a residual left hip scar due to shell fragment wound.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Blood Condition, claimed as Bluish Patch on Right Hand

The Veteran is also seeking service connection for a blood condition, claimed as bluish patch on right hand.  In this regard, he asserts that his blood problem,  specifically swelling on his right hand and arm, was caused or aggravated by his service-connected muscular or neurological disabilities of the right upper and lower extremities.

Service treatment records are negative for a blood problem.  The PEB is silent with respect to any blood disorder.  At the April 1971 VA examination, the Veteran did not report symptoms related any blood condition.  Moreover, the examination is silent with respect to any findings of any blood disorder.  In August 2003, the Veteran filed a claim for service connection for an unrelated disorder and again was silent with respect to any blood disorder.  On September 2004 VA examination, the Veteran again did not report symptoms related to any blood condition associated with his service-connected shrapnel injuries.

The first post service evidence of any sort of blood disorder related to service was when the Veteran filed his current claim for service connection in December 2005, asserting that he had a bluish patch on his right hand where blood pooled causing swelling and pain.   

On an August 2006 VA examination, the Veteran reported that on his right hand, he would sometimes notice an area that was bluish in color and painful, occurring every six weeks.  Physical examination was negative for any of those symptoms.  No diagnosis was made.  

The July 2012 VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In this regard, the Veteran reported that he did not recall a blood condition described as a bluish patch specific to this right hand.  However, the examiner observed the Veteran's history of reporting a bluish patch on the right hand but examination of the right hand was normal and there was no evidence found of evaluation and treatment of a right hand discoloration during service.    

Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Therefore, based on the evidence of record, the Board also must find that service connection for a blood disorder, claimed as a bluish patch is not warranted.  Service treatment records are completely silent with respect to any complaints or problems pertaining to a blood disorder.  Further, there is simply no competent medical evidence of any blood disorder, including any bluish patch of the hand, during the course of the appeal or prior.  The medical evidence is completely silent for any such finding.  The most recent VA examiner clearly determined that there was no such disorder.  Again, the Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, supra.

As to whether the Veteran had any blood disorder prior to filing his claim or at the time of his claim, while the Veteran has described a bluish patch, there have never  been any objective findings of a blood condition.  Again, as the Veteran lacks any medical expertise, he is not competent to diagnose such disorder.  Importantly, at the July 2012 VA examination, the Veteran denied any such disorder.  As such, the Board must find that there is no competent medical evidence showing that the Veteran was suffering from a blood disorder at any point from the time he filed his claim to the present.  

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for a blood disorder, claimed as bluish patch on right hand.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residual left hip scar, status post shell fragment wound, is granted.  

Service connection for a left leg disorder other than left leg varicose veins and a residual left hip scar due to shell fragment wound is denied.

Service connection for a blood condition, claimed as bluish patch on right hand, is denied.  


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon review of the claims file, the Board finds that all of the development directed in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

The Board previously remanded this case to obtain a VA examination to address the orthopedic, neurological, and muscular impairments of the right upper and lower extremities.  As such, these disabilities were addressed at the July 2012 examination.  The examiner found injuries to Muscle Group III primarily affecting the right shoulder muscles, Muscle Group VIII affecting the right wrist, and Muscle Group XII affecting the lower right leg.  However, when describing the scar, fascia, and muscle findings in the examination report, the examiner failed to distinguish between the affected muscle groups.  In this regard, the examiner described minimal scars, but also described ragged, depressed and adherent scars and did not clearly indicate which muscle group was being described.  As such, this examination is insufficient for rating purposes.  Moreover, it does not appear that an orthopedic examination was done on the affected joints.  Thus, these issues must be returned to afford the Veteran a new examination that clearly addressed the symptomatology of each muscle group affected as well as any neurological and orthopedic impairments. 

Further, the issues of service connection for a bilateral ankle disorder, upper back disorder, and bilateral varicose veins were previously remanded for a VA examination with etiological opinion.  An examination was done in July 2012.  The Veteran indicated that his neck/upper back pain were due to parachute jumping, including one incident where he became unconscious.  He also indicated that while being transported to the Medivac in Vietnam on a stretcher after being wounded, the stretcher broke and he fell to the ground landing on his head and upper back.  With respect to the ankles, the Veteran reported a history of several bilateral ankle sprains/strains in 1960s due to parachute jumps.  He also reported injuring his right ankle in 1966.  He was admitted and had a cast put on for several weeks followed by a profile of light duty.  

The examiner diagnosed chronic thoracic spine degenerative disease and opined that that this disability was not related to service because there was no documentation of any problems, including the stretcher incident in the service treatment records.  Likewise, with respect to the Veteran's ankle disabilities, the examiner diagnosed chronic right ankle degenerative joint disease and left ankle sprains and, again, the examiner found that these disorders were not related to service because there was no documentation in the service treatment records.  However, the examiner failed to consider the Veteran's competent lay statements of injuries in service.  Moreover, the examiner appeared to not consider the Veteran's multiple parachute jumps.  In this regard, the Veteran's DD 214 clearly shows that the Veteran earned a parachute badge and completed Airborne training.  Further, with respect to the injury to the upper back when the stretcher was dropped, as the Veteran engaged in combat with the enemy and the description of this injury is consistent with the circumstances of his injury, his assertions are accepted as fact and supporting documentation in the service treatment records are not necessary.  See 38 U.S.C.A. § 1154(b).  As such, the Board must find that the examiner's rationales relying on lack of documentation in the service treatment records is insufficient.  

Moreover, with respect to the Veteran's varicose veins, while the examiner diagnosed bilateral varicose veins, his rationale for not finding this disability to be related to service or the Veteran's service-connected disabilities only addressed the left leg and was silent with respect to the right.  As such, this issue must be returned to address both legs. 

Further, with respect to all of these disabilities, the examiner failed to provide a sufficient rationale for why these disabilities were not proximately due to or aggravated by his service-connected disabilities.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the July 2012 VA examination report, the Board finds that additional addendum opinions are necessary to address these deficiencies. 

Furthermore, given the Veteran's contentions that he was put on light duty due to an injury in service, the Board finds that his service personnel records should be obtained.  The Veteran also reported being hospitalized for this incident.  As such, the AOJ should take appropriate steps to obtain any hospital records from 1966 concerning the Veteran's right ankle injury.  

Lastly, as previously stated in the analysis part of this decision, the Veteran has not been provided notice of the information and evidence necessary to establish a disability rating and effective date in accordance with  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the Board is remanding the remaining issues for other matters, it is reasonable for the AOJ to give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

      1.  The AOJ should send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet.App.473 (2006).  

2.  Obtain the Veteran's service personnel records as well as any service hospital records from 1966 and any additional service treatment records not already of record.    All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

3.  After all outstanding treatment records have been obtained, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his shrapnel wounds to the right upper extremity and right lower extremity.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should consider all evidence of record, to include the Veteran's lay statements.  The examiner should specifically address the following: 

a)  Identify all orthopedic, muscular, and neurological impairments of the Veteran's right upper extremity and right lower extremity status post shrapnel wounds. 

b)  Identify the muscles and nerves affected by the service-connected shrapnel injuries of the right upper and right lower extremities.  Determine the severity of the injuries on the scale of slight, moderate, moderately severe, or severe.

 c)  Conduct range of motion testing of the joints affected and discuss whether the Veteran has additional functional loss from his shrapnel wound injuries to the right upper extremity and right lower extremity, and describe any pain, pain that impacts functional loss, weakened movement, excess movement, excess fatigability, or incoordination resulting from the injuries, as discussed in 38 C.F.R. §§ 4.40 , 4.45 (2013), DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  After obtaining any outstanding treatment records, the claims file should be sent to the same examiner who conducted the July 2012 VA examinations for addendum opinions with rationales for the Veteran's diagnosed disabilities of the upper back, ankles, and bilateral varicose veins.  If the same examiner is not available, the claims file should be sent to another qualified examiner for addendum opinions. 

After reviewing the claims file, offer an opinion with respect to the currently diagnosed thoracic degenerative disease, osteoarthritis, chronic right ankle degenerative joint disease, left ankle sprains, and bilateral varicose veins as to the following: 

(a) Whether it is as least as likely (a 50% or higher degree of probability) as not that the diagnosed disability is related to the Veteran's active service, including the shrapnel wounds he sustained to multiple areas of the body, multiple parachute jumps or any other injury consistent with the circumstances, conditions or hardships of his combat service; 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed disability is proximately due to, or caused by, the Veteran's service-connected disabilities; and 

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed disability have been aggravated by the Veteran's service-connected disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's lay statements describing the injuries in service, the Veteran's in-service duties, including multiple parachute jumps, as well as the post service treatment records.  In proffering the opinion, the examiner is reminded that the Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.      

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


